Citation Nr: 1145234	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  10-03 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a low back disorder (previously characterized as degenerative arthritis, lumbar spine).  

2.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to June 1972 and again from December 1990 to June 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board notes that the issue on appeal has previously been was characterized as entitlement to service connection for degenerative arthritis, lumbar spine.  However, it appears that the Veteran's low back disorder encompasses more than degenerative arthritis.  For instance, the most recent VA spine examination shows a diagnosis of disk herniation.  For the reasons discussed below the issue has been recharacterized as a low back disorder.

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection degenerative arthritis, lumbar spine in a May 2004 rating decision and properly notified the Veteran, who did not initiate an appeal of that decision.

2.  The May 2004 rating decision is the last final decision prior to the Veteran's request to reopen his claim for a low back disorder in December 2008.

3.  Evidence received since the May 2004 rating decision regarding the Veteran's claim for service connection for a low back disorder is not cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The rating decision of May 2004 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2011).

2. New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran submitted his original claim for service connection for a low back disorder in January 2004.  In connection with this claim the RO obtained service treatment records, primarily from the Veteran's first period of service, which were negative for a back disorder, and private treatment records dated from December 1988 to January 2004 showing a December 1988 injury to the low back (between the Veteran's two periods of military service) and a February 1990 X-ray report showing mild degenerative arthritis of the mid lumbar spine (also dated between the Veteran's two periods of military service).  By rating decision dated in May 2004 the RO denied service connection for degenerative arthritis, lumbar spine finding that while the Veteran had a current low back disorder there was no evidence of an injury to the back during military service and no connection between the Veteran's current low back disorder and military service.  Although the RO provided notice of the denial, the Veteran did not initiate an appeal.  Therefore, the RO's decision of May 2004 is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.  

In December 2008 the Veteran filed a claim to reopen.  In connection with this claim the Veteran submitted copies of Individual Sick Slips (DD 689) dated from January 1991 through April 1991.  Significantly, the January 1991 slip noted "lower left back pain after lifting conex boxes 31 Dec 90."  March 1991 slips also show continued complaints of back pain.  In connection with this claim the RO obtained VA treatment records dated through December 2009 and obtained a VA examination dated in November 2009.      

Upon review of the record, the Board finds that evidence received since the March 2004 rating decision is new and material.  Under VA regulations, if VA receives or associates with the claims file relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  While the newly submitted copies of Individual Sick Slips (DD 689) dated from January 1991 through April 1991 do not appear to be "official service department records" they do confirm the Veteran's allegation of an in-service injury to his low back.  Also, these records were not of record at the time of the May 2004 rating decision and raise a reasonable possibility of substantiating the claim.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108. 

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal; that is, the claim discussed herein is reopened.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

New and material evidence having been presented to reopen the claim of entitlement to service connection for a low back disorder (previously characterized as degenerative arthritis, lumbar spine), the claim is reopened.  To this extent, the appeal is granted.


REMAND

Initially, a review of the claims file shows a June 2005 statement from the Veteran indicating that he was unable to work and was filing a disability claim with the Social Security Administration (SSA).  However, neither a decision regarding this application nor any of the medical records used in the decision are associated with the claims file.  The Board finds that there is a reasonable possibility that records held by the SSA could help the Veteran substantiate his claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Hence, on remand, efforts to obtain the SSA records must be made until the records are either obtained or it is determined that the records do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A.  

Also, as above, it appears that the Veteran first injured his low back in December 1988 (between the Veteran's two periods of military service) and a February 1990 X-ray report shows mild degenerative arthritis of the mid lumbar spine (also dated between the Veteran's two periods of military service).  Unfortunately, neither the enlistment nor the separation examinations for the Veteran's second period of military service are of record.  In fact, the majority of the service treatment records of record are from the Veteran's first period of service and it is unclear what attempts the RO has made to obtain service treatment records from the Veteran's second period of service.  On remand, the RO should make an attempt to obtain any missing service treatment records, particularly from the Veteran's second period of service.  

Moreover, when no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and then the burden falls on the government to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.

The Veteran was afforded a VA spine examination in November 2009.  This examiner wrote the following:

I carefully reviewed the Veteran's C-file.  As for the Veteran's new and material evidence showed that he had pain in the lower back without any clear-cut diagnosis.  Although the Veteran denies he has no preexisting lower back condition, but as a professional I can tell that the Veteran's degenerative disk disease of lumbosacral spine is not aggravated by his military service other than it is a natural progression of the disease.  The Veteran's current diagnosis of degenerative disk disease of the lumbosacral spine is more likely wear and tear leading to degenerative due to age as well as previous heavy-duty profession including as a maintenance man.  It is also revealed that the Veteran had another lower back injury when he worked as a maintenance man.  The Veteran had no chronic lower back disabilities and treatment while he was in active service.  

Unfortunately, the November 2009 VA examiner did not clearly indicate whether the Veteran's low back disorder existed prior to his second period of service.  Also, it appears that the VA examiner inaccurately wrote that the Veteran had no chronic lower back disabilities and treatment while he was in active service.  As such, another opinion is required pursuant to Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's application for disability benefits submitted in approximately 2005, specifically those records regarding his low back disorder.  Once obtained, all documents must be permanently associated with the claims file.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2. Make an attempt to obtain any missing service treatment records, particularly from the Veteran's second period of service.  If additional service treatment records prove to be unobtainable, a negative reply must be noted in writing and associated with the claims file.  

3. Afford the November 2009 VA examiner the opportunity to supplement his report.  The claims file must be made available to the examiner for review.  The examiner's attention is specifically directed to the December 1988 private treatment record showing a recent low back injury and a February 1990 X-ray report showing mild degenerative arthritis of the mid lumbar spine, both dated between the Veteran's two periods of military service.   

Based on the examination and review of the record, the examiner must answer the following questions:

(a) does the evidence of record clearly and unmistakably show that the Veteran had a low back disorder that existed prior to his second period of active duty?

(b) If the answer is yes, does the evidence clearly and unmistakably show that the preexisting condition was not aggravated by service?  

(c) if the answer is no, is it at least as likely as not that the Veteran's current low back disorder had its onset in service?  

A complete rationale should be provided for any opinion expressed.  

If the November 2009 VA examiner is unavailable or another examination is needed, the RO should schedule the Veteran for a new VA examination and direct the new examiner to include such an opinion.

4. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue on appeal.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


